t c memo united_states tax_court kenneth o and april c butler petitioners v commissioner of internal revenue respondent docket no filed date kenneth o butler pro_se james r robb and joan s dennett for respondent memorandum findings_of_fact and opinion parr judge by separate notices of deficiency respondent determined deficiencies in and additions to petitioners' federal income taxes as follows kenneth o butler addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure big_number big_number big_number april c butler addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure big_number big_number big_number all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated references to petitioner are to kenneth o butler the issues for decision are whether for the years in issue petitioners had unreported income we hold they did whether for the years in issue petitioners are liable for an addition_to_tax pursuant to sec_6651 we hold they are some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in lubbock texas findings_of_fact petitioners did not file federal_income_tax returns for the years in issue petitioner is retired from the u s navy and currently works as a federal protection officer at the federal building in lubbock texas respondent based the determinations in this case on information received from third-party payors in addition petitioners have stipulated amounts of income that they received for the years in issue in the form of wages pension income nonemployee compensation and interest opinion the commissioner's determinations are presumptively correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 petitioners do not challenge the facts on which respondent's determinations are based nor the calculation of tax instead petitioners argue that filing federal_income_tax returns violates their rights under the first fourth and fifth amendments to the u s constitution we now address their contentions in turn petitioners argue that filing federal_income_tax returns violates their right to free speech under the first amendment to the u s constitution noncompliance with the tax law is not protected by the first amendment see 775_f2d_1292 5th cir see also 53_f3d_799 7th cir affg 102_tc_137 845_f2d_794 8th cir 817_f2d_1400 9th cir 781_f2d_1043 4th cir 781_f2d_53 6th cir bhicher v united_states 774_f2d_27 lst cir 766_f2d_1288 9th cir 753_f2d_1208 n 3d cir 750_f2d_1101 lst cir 472_f2d_850 3d cir petitioner also testified that he is a born again christian while we accept that petitioner is sincere and dedicated to his religious beliefs it is well established that religious or moral objections grounded on the first amendment do not relieve petitioners from payment of any portion of their federal_income_tax the supreme court has held because the broad public interest in maintaining a sound tax system is of such a high order religious belief in conflict with the payment of taxes affords no basis for resisting the tax 455_us_252 see also 66_tc_367 affd without published opinion 566_f2d_1168 3d cir 65_tc_255 60_tc_942 35_tc_913 petitioners next mention that their fourth_amendment rights would be violated by filing federal_income_tax returns petitioners have not shown that the fourth_amendment has any relevance to these facts and we perceive no basis upon which it could finally petitioners argue that their fifth_amendment rights would be violated by filing federal_income_tax returns the fifth_amendment privilege_against self-incrimination protects an individual from being compelled to disclose information that could reasonably be expected to furnish evidence needed to prosecute the claimant for a crime see 406_us_441 341_us_479 the requirements that petitioners shall prepare and file their tax returns do not violate the fifth_amendment privilege_against self-incrimination see 274_us_259 457_f2d_369 9th cir affg per curiam 54_tc_1642 the fifth_amendment privilege applies when the possibility of self-incrimination is a real danger not a remote and speculative possibility see 406_us_472 797_f2d_936 11th cir 753_f2d_33 6th cir 742_f2d_171 5th cir 722_f2d_193 5th cir affg tcmemo_1983_20 712_f2d_195 5th cir affg per curiam tcmemo_1983_12 696_f2d_1234 9th cir affg 76_tc_1027 680_f2d_1268 9th cir at trial respondent stated that petitioner was not under criminal tax investigation accordingly petitioners’ claim of fifth_amendment protection is misplaced because they merely claimed the privilege without showing a danger of self- incrimination petitioners admit that for taxable years and they resided in texas a community_property_state for taxable years and petitioner testified that he and his wife lived and worked in washington state and oregon petitioners' time living in washington state is irrelevant to respondent's determinations as it is alsoa community_property_state in any event petitioners have not provided any evidence as to where and when they lived in oregon nor how that would affect their income_tax_liability for the years in issue accordingly respondent's deficiency determinations are sustained in addition respondent determined additions to tax under sec_665l a for failure_to_file timely returns for the years at issue sec_6651 provides for an addition_to_tax for failure_to_file a timely return the addition_to_tax is equal to percent of the amount_required_to_be_shown_as_tax on the return with an additional percent for each additional month or fraction thereof during which the failure_to_file continues not exceeding percent in the aggregate a taxpayer may avoid the addition_to_tax by establishing that the failure_to_file a timely return was due to reasonable_cause and not willful neglect see rule a 469_us_241 petitioners have not established that their failure_to_file timely returns was due to a reasonable_cause accordingly we sustain respondent's determinations on this issue for the foregoing reasons decision will be entered under rule
